Citation Nr: 0600512	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
knees.  

2.  Entitlement to service connection for asthma.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
allergic rhinitis.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1984 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and April 2003 rating 
determinations of the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).  

With regard to the veteran's claim of service connection for 
sinusitis and allergic rhinitis, it has been held that the 
Board is under a legal duty in such cases to determine if 
there was new and material evidence submitted, regardless of 
the RO's actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).   Accordingly, the Board has phrased the issues 
as whether new and material evidence has been received to 
reopen the claim of service connection for allergic rhinitis 
and sinusitis on the title page of this decision.  


FINDINGS OF FACT

1.  No competent medical evidence has been received showing 
current knee arthritis or relating any current right or left 
knee arthritis to service.

2.  No competent medical evidence has been received relating 
any current asthma to the veteran's period of service.  

3.  The RO denied entitlement to service connection for 
sinusitis and allergic rhinitis in January 1988.  The veteran 
was notified of this decision that same month and did not 
perfect his appeal.  Thus, the decision became final.  

4.  Evidence received since the denial of service connection 
sinusitis and allergic rhinitis in January 1988 does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Right or left knee arthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  New and material evidence sufficient to reopen the claims 
of entitlement to service connection for allergic rhinitis 
and sinusitis has not been received.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the February and April 2003 rating 
determinations, the March 2004 statement of the case, and the 
November 2002, February 2003, and May 2004 VCAA letters, have 
informed the veteran of the information and evidence 
necessary to establish service connection or reopen claims 
for the benefits he is seeking.  The statement of the case 
and the VCAA letters advised the veteran of the types of 
evidence VA would assist in obtaining as well as of the 
evidence he was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Some of the notice was provided after the initial denials.  
Delayed notice, however, is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In this case, the veteran has not alleged, and the evidence 
does not suggest, that he was prejudiced by the delayed 
notice.  He had the opportunity to have his claims 
readjudicated in light of any newly received information or 
evidence following provision of the required notice.

The May 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, there has been compliance with the assistance 
requirements of the VCAA.  All pertinent service medical and 
private treatment records have been obtained.  The veteran 
has testified that he discussed his disabilities with VA 
doctors, but received all of his care from private 
physicians.

As to the necessity for examinations, the Board notes that 
there is no competent evidence that the disorders at issue 
may be associated with the veteran's active military service.  
The veteran has not reported a continuity of symptomatology 
from the time of a disease or injury in service.  There is 
also no duty to provide examinations prior to reopening a 
previously denied claim.  38 C.F.R. § 3.159(c)(4)(iii) 
(2005).  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues on appeal.  Under the circumstances of this case, no 
further action is necessary to assist the appellant.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Knee Disorder

The veteran's service medical records reveal that he was seen 
with complaints of right knee pain of one day duration in 
April 1987.  He reported that he had not sustained any trauma 
in the past 72 hours.  He stated that he had had right knee 
pain for one day and that he had aching and throbbing pain 
which occurred in the morning but got better throughout the 
day.  Physical examination revealed no swelling, no 
discoloration, and no pain to the touch.  There was no joint 
pain, redness, or swelling.  The assessment was right knee 
pain for one day.  

No further complaints or findings of right knee disability 
were noted in service.  At the time of the veteran's May 1987 
service separation examination, normal findings were reported 
for the lower extremities.  On his May 1987 report of medical 
history the veteran checked the "no" boxes when asked if he 
had or had ever had a "trick" or locked knee; arthritis, 
rheumatism, bursitis; or bone, joint, or other deformity.  

There were no findings of right or left knee disorders in the 
years following service.  Treatment records obtained in 
conjunction with the veteran's claim also contain no 
references or findings to left or right knee disorders.  At 
the time of a March 2002 physical examination, the veteran 
denied having any joint pain or trauma, muscle weakness, or 
leg cramps.  There was also no weakness in any extremity or 
any focal neurological effects.  The physical examination was 
noted to be within normal limits.   

At his March 2005 hearing, the veteran testified that during 
service he ran seven miles a day with his unit and that they 
were out in the field most of the time.  He reported that he 
was seen at a VA facility following service and was told that 
he had a slow degeneration of his knees.  

The veteran expressed his belief that running every day; 
marches with heavy sacks, and carrying extra equipment during 
service caused him to develop exercise-induced arthritis of 
the knees.  

The veteran also testified as to having to walk on his knees 
across tile floors.  He noted that he would have swelling of 
his knees in the morning which he would try to alleviate by 
walking around.  The veteran indicated that he fought through 
his knee problems.  He stated that he was currently taking 
Celebrex for his knee problems.  These problems had started 
almost immediately after his period of service.  

Analysis

There is no clinical evidence of current right or left knee 
disorder, including arthritis.  The veteran is competent to 
report current symptoms, but as a lay person he would not be 
competent to provide a current diagnosis of arthritis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The service medical records document right knee disability on 
one occasion, and the veteran's testimony as to symptoms and 
stresses on the knees provides competent evidence of disease 
or injury in service.  There is, however, no competent 
evidence linking the inservice events to current arthritis.

The veteran, as a lay person, is not qualified to render an 
opinion as to medical causation.  Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
His testimony that he has current arthritis as the result of 
stresses imposed on the knees during service is, thus, not 
competent or probative.

The veteran's testimony also does not appear to report a 
continuity of symptomatology.  He reported symptoms in 
service, and symptoms "almost immediately" after service.  
Even if this testimony could be read as showing a continuity 
of symptomatology, it would not be competent, as discussed 
above, to demonstrate current arthritis or a nexus between 
the current arthritis and the injuries and symptoms reported 
in service.  

There is also evidence against a continuity of symptoms.  His 
May 1987 service separation report of medical history and 
examination showed normal knees and no documented complaints.  
Similarly the VA general medical examination in October 1987, 
documented no complaints or findings referable to the knees.  
The record is also devoid of any other contemporaneous 
complaints or findings of knee problems in the years 
immediately following service. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Asthma

A review of the veteran's service medical records reveals 
that there were no complaints or findings of asthma during 
the veteran's period of service.  At the time of the 
veteran's May 1987 service separation examination, normal 
findings were reported for the lungs and chest.  On his 
service separation report of medical history, the veteran 
checked the "no" box when asked if he had or had ever had 
asthma.  

There were no findings or diagnoses of asthma at the time of 
the veteran's August 1987 VA examination.  

In June 2002, the veteran requested service connection for 
asthma.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was being treated with an Aerobid 
inhaler in May 1996.  In an October 2000 record, the veteran 
was noted to have a history of exercise induced asthma.  
Diagnoses of asthma were rendered thereafter.  

In a February 2003 statement, the veteran noted that he was 
exposed to a lot of dirt and dust on a daily basis while in 
service.  He also reported that he was exposed to asbestos 
during and subsequent to service, as asbestos was located in 
buildings where he worked following service.  He also 
submitted a U.S. Department of Labor Notice of Occupational 
Disease and Claim for Compensation Form for asbestos 
exposure, dated in May 1998, wherein he indicated that he had 
been exposed to asbestos while working as a counselor in a VA 
Clinic.  

At the time of his March 2005 hearing, the veteran testified 
that he was exposed to asbestos in service as a lot of the 
buildings where he was housed contained asbestos.  He said 
that his first asthma attack was in 2001.  He believed that 
he may have developed asthma as result of the physical 
activities he performed in service or asbestos exposure.  

Asthma

The veteran's service medical records are absent any findings 
of asthma in service, and he has reported (consistent with 
the treatment records) that there were no asthma symptoms 
until many years after service.  

The veteran's beliefs that current asthma is related to 
service either by way of the duties he had to perform, the 
dirt and dust he was exposed to, or as a result of exposure 
to asbestos in service, is not competent evidence.  Espiritu, 
Moray   There is no competent medical evidence relating any 
current asthma to service.

The preponderance of the evidence is also against this claim, 
and there is no doubt to be resolved.  The claim is 
accordingly, denied.  



New and Material

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156).  This change in the law 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim to reopen was received after that 
date, his claims will be adjudicated by applying the revised 
section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

In a January 1988 rating determination, the RO denied service 
connection for sinusitis and allergic rhinitis.  The veteran 
was notified of this decision later that month and did not 
appeal.  Thus, the decision became final. 

Evidence available to the RO included the veteran's service 
medical records and the results of an October 1987 VA 
examination.  

In denying service connection for sinusitis and allergic 
rhinitis, the RO noted that the service medical records 
showed the veteran having treatment for sinusitis and 
rhinitis, indicated to be allergic in nature.  The RO further 
observed that the October 1987 examination included x-rays 
which showed the sinuses being well aerated.  The RO observed 
that the examination report noted the veteran as having a 
history of allergic rhinitis and sinusitis with the condition 
not currently show.  The RO indicated that service connection 
was not warranted for the claimed allergy or sinusitis and 
they were not shown to be chronic disabilities as a result of 
treatment for acute problems in service.  

In June 2002, the veteran requested that his previously 
denied claims be reopened.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a March 2002, physical 
examination, there was no drainage from the ears or nose.  
The nasal turbinates were found to be within normal limits.  
The posterior pharynx was within normal limits without 
lesions.  Physical examination was found to be within normal 
limits.

At a visit later in March 2002, visit the veteran reported 
having viral symptomatology for one week, primarily nasal 
congestion, a cough, and a sore throat.  Physical examination 
revealed purulent sinus discharge, bilaterally, tender 
maxillary sinuses, and decreased translumination, 
bilaterally.  The findings were noted to be consistent with 
sub acute sinusitis.  A diagnosis of subacute sinusitis was 
rendered.  

At the time of a May 2002 visit, the veteran was diagnosed as 
having a viral upper respiratory infection and allergies.  

In a February 2003 statement, the veteran reported that he 
was exposed to a lot of dirt and dust during his period of 
service.  He stated that he continually had to work out in 
the elements.  

In an April 2003 statement, the veteran expressed his belief 
that he was exposed to asbestos in service.  He noted that he 
had an allergic reaction to asbestos and swelled up badly 
while in service.  The veteran reported that he received 
allergy shots three times per week until he was discharged.  

At his March 2005 hearing, the veteran testified that he 
believed allergic rhinitis and sinusitis were caused by 
exposure to asbestos in service.  He acknowledged that that 
he was also exposed to asbestos while working as a counselor 
at a VAMC.

Analysis

The evidence of record at the time of the prior final denial 
failed to show current rhinitis or sinusitis.  The evidence 
received since the last final denial includes medical records 
indicating current symptomatology.  Thus, the newly received 
evidence relates to a previously unestablished fact necessary 
to substantiate the claim.

The newly received evidence does not, however, present a 
reasonable possibility of substantiating the claim; because 
there is no competent evidence relating the current 
disability to service.  While the veteran's newly received 
testimony could be read as reporting a continuity of 
symptomatology, such testimony alone is not sufficient to 
establish a nexus between a current disability and service.  
Duenas v. Principi, 18 Vet App 512 (2004); Charles v. 
Principi, 16 Vet App 370 (2002).  As noted above, the veteran 
is not competent to render an opinion as to the etiology of 
any current sinus disorder or allergic rhinitis.  

Absent competent evidence of a nexus, the evidence of current 
disability could not substantiate the claim.  Accordingly, 
new and material evidence to reopen the claims of service 
connection, the petitions to reopen must be denied.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for asthma is denied.  

New and material evidence has not been received to reopen the 
claim for service connection for allergic rhinitis 

New and material evidence has not been received to reopen the 
claim for service connection for sinusitis.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


